Citation Nr: 1511033	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include cellulitis and carpal tunnel syndrome.

2.  Entitlement to service connection for disability of the left lower extremity manifested by leg pain, cramps, and swelling. 

3.  Entitlement to service connection for disability of the right lower extremity manifested by leg pain, cramps, swelling, and cellulitis. 

4.  Entitlement to service connection for a right knee disorder, to include chondromalacia and/or bursitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had unverified active service from July 1972 to February 1977, and verified active service from February 1977 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, in pertinent part, the RO denied service connection for disabilities of the right hand, low back, right knee, left lower extremity, right lower extremity, and bilateral ankles.  In addition, the RO denied a TDIU.

In March 2009, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record. 





In September 2009 and April 2011, the Board remanded these claims so that due process considerations could be adhered to, as well as so additional development of the evidence could be conducted.  In part, the April 2011 remand instructions sought to afford the Veteran an examination.  This took place in July 2011.  The Board found in July 2014 that there had been substantial compliance with the April 2011 remand instructions and no further action to ensure compliance with the remand directives was required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Also in July 2014, the Board noted that the claim of service connection for a right hand disorder was originally styled as a claim of service connection for cellulitis.  See June 2007 rating decision.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and based on the Veteran's contentions and the medical evidence of record, the Board at that time recharacterized this claim more broadly; specifically, to include carpal tunnel syndrome.  See also Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons, at 5 (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  This is a more favorable interpretation of the evidence of record for the Veteran.

In a July 2014 Board decision, service connection was denied for a low back disorder, bilateral ankle disorder, and for left and right lower extremity disorders.  The remaining issues listed on the title page of this decision were remanded so that additional development of the evidence could be undertaken.  The Veteran appealed that decision, pertaining to the denial of the claims seeking service connection for disorders of the left and right lower extremities, to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2015 Joint Motion for Remand (JMR), the Court entered an order in January 2015 vacating the July 2014 Board decision -- as concerning the service connection issues relating to the right and left lower extremities -- and remanded the case to the Board for compliance with the JMR.  In light of the findings of the JMR, and as noted below, this case, as to service connection claims concerning the left and right lower extremities, is in need of further development of the evidence.  

Also, the issues pertaining to entitlement to service connection for right hand and right knee disorders, and for TDIU must be remanded so that additional development of the evidence can be undertaken.  As discussed below, the Board finds that there was not substantial compliance with its July 2014 remand with respect to these three issues addressed herein and that it may not therefore proceed with a determination as to these issues at this time.  See Stegall.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

In the January 2015 JMR, the parties concluded that a July 2011 VA medical examination report relied on by the Board was inadequate for rating purposes concerning the claims in which the Veteran seeks service connection for bilateral lower extremity disorders.  This was because the examiner, according to the JMR, failed to provide a sufficient rationale for his supplied opinions.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Trafter v. Shinseki, 26 Vet. App. 267 (2013).

In light of the directives of the January 2015 JMR, the Board finds that an addendum -- and possibly a new examination -- should be obtained that specifically addresses the Veteran's reported multiple instances of in-service treatment for foot, calf and leg pain.  Also to be addressed is the medical question of whether the Veteran's bilateral lower leg disabilities were caused or aggravated by his service-connected pes planus, plantar fasciitis, or arthritis of the feet.  As such, remand for an addendum for clarification is necessary prior to deciding these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr, at 311 (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Concerning the two instant issues here, where the Veteran is seeking service connection for right hand and right knee disorders, as noted, the Board most recently remanded these claims in July 2014.  Specifically, as to both claims, a medical examination was to be afforded the Veteran so that the "current nature and etiology" of any right hand and /or right knee disorders found to be present could be determined.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.  In Stegall, the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  See also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA examination of the Veteran, ordered as part of the Board's July 2014 remand, took place in September 2014.  This examination was ordered, as a previously-administered examination, dated in July 2011, was determined by the Board to have been inadequate.  As the examiner who conducted the July 2011 examination was apparently not available, the medical opinions provided in September 2014 - the Veteran was not examined at this time - were from a physician other than who conducted the July 2011 VA examination.  

As noted, the VA examination was specifically requested to determine the "current nature and etiology" of any right hand (to include carpal tunnel syndrome) and/or right knee (to include chondromalacia) disorders found to be present.  Review of the September 2014 VA opinion shows that the reviewing/opining physician observed that the Veteran had carpal tunnel surgery in 1996 which supplied relief.  He added that a cervical spine MRI (magnetic resonance imaging) report dated in September 2014 demonstrated changes which produced his "current symptoms."  He opined that it was less likely than not that the Veteran's current right hand condition was related to his service and more likely related to normal wear and tear and his cervical spine disease.  These findings/opinion is flawed for several reasons.  One, it is not clear to the Board as to what the current right hand disorder is.  Second, the September 2014 MRI findings were not identified.  In essence, the instructions of the Board's July 2014 remand, in which the examiner was to determine the "current nature and etiology" of any right hand disorder, have not been sufficiently addressed.  Stegall.  Unfortunately, another remand is necessary.

Also, the same appears to be true concerning the issue of entitlement to service connection for a right knee disorder.  This same VA examiner, in September 2014, noted that the Veteran "has a right knee condition."  He added that after reviewing the Veteran's service treatment records he could not find sufficient evidence to support a chronic right knee condition.  He opined that therefore it was less likely than not that the Veteran's current right knee condition is related to his service.  In essence, the instructions of the Board's July 2014 remand, in which the examiner was to determine the "current nature and etiology" of any right knee disorder, have not been sufficiently addressed.  Stegall.  He failed to name the disorder.  Unfortunately, another remand is necessary.

Finally, the development concerning the claim seeking TDIU was not sufficiently completed.  Stegall.  The Board in July 2014 determined that there was no opinion of record which addressed the extent to which all of the Veteran's service-connected disabilities (left foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis; right foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis; tinnitus; and postoperative residuals, excision pilonidal cyst coccygeal area) when viewed together affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The Veteran was to therefore be scheduled for a VA general medical examination conducted by a physician in order to obtain such an opinion.  This examination took place in September 2014.  

As part of a medical opinion, dated in September 2014, the opining physician commented that it was his opinion that the Veteran's service-connected disabilities either singly or taken together did not prevent the Veteran from doing sedentary employment.  Sufficient rationale for this opinion was not included.  And, also, as claims seeking service connection for other disorders are here being remanded, the future adjudication of those matters may have a direct impact on the adjudication of the TDIU matter.  

In addition, a September 2014 hearing loss and tinnitus report, notes that the Veteran's service-connected hearing loss impacted the ordinary conditions of his daily life, to include his ability to work.  The Veteran was noted to have difficulty hearing on the phone and in some conversational situations.  The same was noted regarding the service-connected tinnitus, in that the Veteran reported his tinnitus was quite annoying.  This audiologist did not, however, render an opinion as to the Veteran's ability to obtain or retain substantially gainful employment.  

In essence, an adequate opinion regarding the matter of TDIU, as sought by the Board in its July 2014, is not of record.  Remand for an addendum opinion is therefore needed.  Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claim folder to the VA examiner who completed the July 2011 VA examination.  The Board observes that as of the date of this remand, he is listed as a VA fee-basis physician.  If he finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the July 2011 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

a.  Determine the current nature and etiology of any right or left lower extremity disorders found to be present.  In other words, if a disorder of the lower extremities (such as bilateral chronic stasis edema) is found to have been diagnosed, such disorder should be listed.  

The examiner should then render an opinion as to whether any current disorder of the lower extremities (such as bilateral chronic stasis edema) is at least as likely as not caused by or had its onset during service.  In rendering this opinion, the Veteran's medical history (to include in-service findings of foot, calf, and leg pain), and any other pertinent clinical findings of record, must be taken into account and discussed.  


b.  The examiner should also opine as to whether the Veteran's service-connected left and right foot disorders (both manifested by pes planus, plantar fasciitis, spur formation and degenerative arthritis) either caused or permanently worsened or otherwise aggravated his bilateral lower extremity disorders must be provided.

c.  In addition, the examiner should determine the current nature and etiology of any right hand (to include carpal tunnel syndrome) and/or right knee (to include chondromalacia) disorders found to be present.  In other words, if a disorder of a right hand and/or right knee is found to have been diagnosed, such disorder should be listed.  

d.  The examiner should then render an opinion as to whether any current right hand and/or right knee disorders are at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.  This discussion should be particularly attentive to the fact that the Veteran was diagnosed with carpal tunnel syndrome in 1996, and with right knee chondromalacia in service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)




A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The AOJ should then again schedule the Veteran to be afforded a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  If, in light of the development addressed above, service connection is granted for disorders of one or both of the lower extremities, right hand, and/or right knee, then these disabilities should also be considered by the examiner in his examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's service-connected disabilities:  now characterized as left foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis (10% disabling); right foot pes planus, plantar fasciitis, spur formation, and degenerative arthritis (10% disabling); tinnitus (10% disabling); and postoperative residuals, excision pilonidal cyst coccygeal area (0%) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  After completion of all of the above, the AOJ should review the expanded record and readjudicate the issues on appeal.  If any issue adjudicated issue remains denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

